71 So.3d 201 (2011)
Danny BLACKWELL, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-2007.
District Court of Appeal of Florida, Fifth District.
September 30, 2011.
Danny Blackwell, Crestview, pro se.
Pamela J. Bondi, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the order denying the motion for postconviction relief in Case No. CF04-1056 in the Circuit Court in and for St. Johns County. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, COHEN and JACOBUS, JJ., concur.